t c memo united_states tax_court daniel c mcmanus petitioner v commissioner of internal revenue respondent docket nos filed date philip a putman for petitioner monica gingras for respondent memorandum findings_of_fact and opinion haines judge respondent determined deficiencies in petitioner’s federal income taxes for and years at issue of dollar_figure and dollar_figure respectively as well as additions to tax under sec_6651 of dollar_figure and dollar_figure and additions to tax under sec_6654 of dollar_figure and dollar_figure respectively the issues for decision are whether petitioner failed to report income of dollar_figure and dollar_figure for and respectively and whether petitioner is liable for additions to tax under sec_6651 and sec_6654 findings_of_fact petitioner resided in la habra california when he filed the petitions during the years at issue petitioner was an insurance salesperson licensed by the california department of insurance petitioner entered into agency agreements with various insurance_companies under these agency agreements petitioner worked as an independent_contractor soliciting applications for long-term health care insurance on date petitioner entered into an agency agreement with bankers united life assurance co bankers united designating him a contracting insurance agent pursuant to the agreement petitioner sold long-term convalescent care insurance coverage for bankers united bankers united assigned petitioner unless otherwise indicated all section references are to the internal_revenue_code as amended all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated amounts are rounded to the nearest dollar bankers united merged into life investors insurance co of america on date two sales agent numbers and created a monthly account analysis under each of petitioner’s agent numbers showing the account activity each monthly account analysis reflects entries for the policies petitioner sold as an agent for bankers united bankers united paid commissions via monthly checks based on the policies petitioner sold on date petitioner entered into an assignment of commissions contract whereby he assigned to salt creek services all interest in his commissions due from bankers united petitioner signed the assignment of commissions as both assignor and assignee pursuant to petitioner’s request bankers united paid his commission checks to salt creek services petitioner claimed salt creek services was an irrevocable family_trust an ongoing business and his employer bankers united marked the checks as commission payments on the monthly account analysis bankers united printed out the commission checks and manually compared them to the monthly account analysis to verify accuracy the checks and monthly account analysis statements were then mailed out together to salt creek services bankers united filed a form 1099-misc miscellaneous income reporting petitioner earned commissions totaling dollar_figure in however some of the commissions from bankers united for the years at issue on policies sold by petitioner were made payable to the state of california franchise tax board and dollar_figure in as an agent for bankers united in addition respondent asserted four other insurance_companies reported petitioner was paid total commissions of dollar_figure in petitioner failed to file federal_income_tax returns and failed to pay federal income taxes for the years at issue using third-party information returns on date respondent issued separate notices of deficiency to petitioner for the years at issue setting forth unreported income of dollar_figure and dollar_figure respectively together with federal_income_tax liabilities of dollar_figure and dollar_figure respectively as well as additions to tax under sec_6651 of dollar_figure and dollar_figure and additions to tax under sec_6654 of dollar_figure and dollar_figure respectively petitioner timely filed petitions regarding hi sec_2001 and sec_2002 deficiencies on july and date respectively these cases were consolidated on date for briefing trial and opinion trial was held on this matter on march the commissions for were reflected by bankers united as follows dollar_figure agent no 58ag93 earnings dollar_figure agent no 58ag93 renewals dollar_figure agent no 58v384 earnings dollar_figure agent no 58v384 renewals dollar_figure the form_4549 income_tax examination changes for reflected that petitioner received commissions of dollar_figure from new york life_insurance co dollar_figure from john hancock life_insurance co dollar_figure from ge capital insurance and dollar_figure from continental casualty co although petitioner did not appear petitioner’s counsel did petitioner’s counsel did not introduce witnesses or provide documentary_evidence in support of petitioner’s position opinion petitioner asserts he is not liable for the deficiency and additions to tax respondent determined because petitioner did not receive income in the years at issue because he assigned the income to a_trust respondent failed to meet the burden of producing evidence that the income earned during the years at issue was attributable to petitioner respondent failed to meet the burden of producing evidence that petitioner is liable for additions to tax and the person who issued the notices of deficiency lacked delegated authority a assignment_of_income petitioner asserts he did not earn the commissions paid_by bankers united for the years at issue because he assigned all his commissions to salt creek services sec_61 defines gross_income for purposes of calculating taxable_income as all income from whatever source derived this broad definition includes compensation_for services including fees commissions fringe_benefits and similar items sec_61 sec_1_61-2 income_tax regs one of the fundamental principles of the federal_income_tax is that income must be taxed to the one who earns it 281_us_111 attempts to subvert this principle by deflecting income away from its true_earner to another entity through contractual arrangements however drafted are not recognized as dispositive for federal_income_tax purposes id pincite 73_tc_1246 the supreme court has referred to this assignment_of_income rule as the first principle of income_taxation 337_us_733 and a cornerstone of our graduated income_tax system 410_us_441 petitioner does not dispute that the amount_paid to salt creek services for work performed must be taxed to the earner of the income instead petitioner asserts that for tax purposes salt creek services should be considered to have earned the income ie was the true_earner of the income for the years at issue because of the assignment however petitioner not salt creek services was entitled to receive the commissions from bankers united the agency agreement was between petitioner and bankers united moreover the record does not contain any evidence showing an agreement existed between petitioner and salt creek services lastly outside of his assertions petitioner produced no evidence showing salt creek services actually existed accordingly the court concludes the assignment to salt creek services was ineffectual to shift the tax burden away from petitioner the total amount_paid to salt creek services in consideration for petitioner’s personal services is includable in his gross_income b burdens of production and proof sec_6201 if a taxpayer asserts a reasonable dispute with respect to any item_of_income reported on a third-party information_return and the taxpayer has fully cooperated with the secretary the secretary has the burden of producing reasonable and probative information concerning that deficiency in addition to the information_return sec_6201 petitioner did not assert any reasonable dispute with respect to income reported by the third-party payors petitioner did not testify at trial called no witnesses and produced no relevant evidence therefore the court concludes respondent does not have the burden of production under sec_6201 determination in unreported income cases the court_of_appeals for the ninth circuit has determined that in order for the presumption of correctness to attach to the deficiency determination in unreported income cases the commissioner must establish some evidentiary foundation connecting the taxpayer with the income-producing activity 596_f2d_358 9th cir revg 67_tc_672 or demonstrate the taxpayer received unreported income 680_f2d_1268 9th cir see 92_tc_661 there is an evidentiary foundation connecting petitioner with an income-producing activity the court finds that petitioner was an insurance agent during the years at issue and received commission income from insurance_companies petitioner bears the burden of proving that respondent’s determinations are incorrect see rule a petitioner provided no evidence to dispute respondent’s determination of petitioner’s receipt of income for the years at issue therefore the court concludes petitioner received taxable_income of dollar_figure and dollar_figure in and respectively c additions to tax pursuant to sec_7491 the commissioner has the burden of production with respect to any penalty addition_to_tax or additional_amounts the burden of production requires the commissioner only to come forward with sufficient evidence indicating it is appropriate to impose additions to tax 116_tc_438 petitioner did not file returns for the years at issue and he did not make estimated_tax payments with respect to his tax_liabilities for those years there is no evidence that petitioner paid any_tax for the years at issue thus respondent has met the burden of production and petitioner is liable for an addition_to_tax for failure_to_file under sec_6651 of dollar_figure and dollar_figure for and respectively and an addition_to_tax under sec_6654 for failure to pay estimated_tax of dollar_figure and dollar_figure for and respectively d delegated authority as a final argument petitioner asserts that the person who issued the notice_of_deficiency for the years at issue lacked proper authority it is well settled the secretary or_his_delegate may issue notices of deficiency sec_6212 sec_7701 and a i see 50_tc_509 for these reasons and petitioner’s failure to provide authority to the contrary the court finds petitioner’s argument is without merit the court in reaching its holding has considered all arguments made and concludes that any arguments not mentioned above are moot irrelevant or without merit to reflect the foregoing decisions will be entered for respondent
